Name: Regulation (EC) No 1882/2003 of the European Parliament and of the Council of 29 September 2003 adapting to Council Decision 1999/468/EC the provisions relating to committees which assist the Commission in the exercise of its implementing powers laid down in instruments subject to the procedure referred to in Article 251 of the EC Treaty
 Type: Regulation
 Subject Matter: executive power and public service;  EU institutions and European civil service;  civil law
 Date Published: nan

 Avis juridique important|32003R1882Regulation (EC) No 1882/2003 of the European Parliament and of the Council of 29 September 2003 adapting to Council Decision 1999/468/EC the provisions relating to committees which assist the Commission in the exercise of its implementing powers laid down in instruments subject to the procedure referred to in Article 251 of the EC Treaty Official Journal L 284 , 31/10/2003 P. 0001 - 0053Regulation (EC) No 1882/2003 of the European Parliament and of the Councilof 29 September 2003adapting to Council Decision 1999/468/EC the provisions relating to committees which assist the Commission in the exercise of its implementing powers laid down in instruments subject to the procedure referred to in Article 251 of the EC TreatyTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 40, 47, 55, 71, 80, 95, 137, 150, 152, 153, 155, 156, 175(1), 179, 285 and 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4) replaced Decision 87/373/EEC(5).(2) In accordance with the statement of the Council and of the Commission(6) on Decision 1999/468/EC, the provisions relating to committees which assist the Commission in the exercise of its implementing powers, provided for in application of Decision 87/373/EEC, should be adapted in order to bring them into line with the provisions of Articles 3, 4 and 5 of Decision 1999/468/EC.(3) The aforesaid statement indicates the methods for adapting the committee procedures, a process which is automatic provided that this does not affect the nature of the committee provided for in the basic act.(4) The time limits set in the provisions to be adapted should remain in force. Wherever there is no specific time limit laid down for adopting the implementing measures, the time limit should be set at three months.(5) The provisions of the instruments providing for recourse to the type I committee procedure established by Decision 87/373/EEC should therefore be replaced by provisions referring to the advisory procedure laid down in Article 3 of Decision 1999/468/EC.(6) The provisions of the instruments providing for recourse to type IIa and IIb committee procedures established by Decision 87/373/EEC should be replaced by provisions referring to the management procedure provided for in Article 4 of Decision 1999/468/EC.(7) The provisions of the instruments providing for recourse to type IIIa and IIIb committee procedures established by Decision 87/373/EEC should be replaced by provisions referring to the regulatory procedure provided for in Article 5 of Decision 1999/468/EC.(8) This Regulation concerns solely the alignment of committee procedures. The names of the committees connected with such procedures have, where appropriate, been amended,HAVE ADOPTED THIS REGULATION:Article 1The instruments listed in Annex I and subject to the advisory procedure shall be adapted, in accordance with that Annex, to the corresponding provisions of Decision 1999/468/EC.Article 2The instruments listed in Annex II and subject to the management procedure shall be adapted, in accordance with that Annex, to the corresponding provisions of Decision 1999/468/EC.Article 3The instruments listed in Annex III and subject to the regulatory procedure shall be adapted, in accordance with that Annex, to the corresponding provisions of Decision 1999/468/EC.Article 4References to provisions of the instruments in Annexes I, II and III are understood to be references to those provisions as adapted by this Regulation.References in this Regulation to the former names of committees are understood to be references to the new names.Article 5This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Alemanno(1) OJ C 75 E, 26.3.2002, p. 385.(2) OJ C 241, 7.10.2002, p. 128.(3) Opinion of the European Parliament of 2 September 2003 and Council Decision of 14 April 2003 (OJ C 153 E, 1.7.2003, p. 1).(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 197, 18.7.1987, p. 33.(6) OJ C 203, 17.7.1999, p. 1.ANNEX IADVISORY PROCEDUREList of instruments subject to the advisory procedure and adapted to the corresponding provisions of Decision 1999/468/EC in accordance with the amendments below:1) Council Directive 89/686/EEC of 21 December 1989 on the approximation of the laws of the Member States relating to personal protective equipment(1).Article 6(2) is replaced by the following:2. The Commission shall be assisted by the Standing Committee, set up by Article 6(2) of Directive 98/37/EC(2), hereinafter referred to as "the Committee".It may be apprised, in accordance with the procedure referred to in this paragraph, of any matter to which the implementation and practical application of this Directive give rise.Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC(3) shall apply, having regard to the provisions of Article 8 thereof.The Committee shall adopt its rules of procedure.2) Council Directive 90/385/EEC of 20 June 1990 on the approximation of the laws of the Member States relating to active implantable medical devices(4).Article 6(2) is replaced by the following:2. The Commission shall be assisted by a standing committee (hereinafter referred to as "the Committee").The Committee may be apprised, in accordance with the procedure referred to in this paragraph, of any matter to which the implementation and practical application of this Directive give rise.Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC(5) shall apply, having regard to the provisions of Article 8 thereof.The Committee shall adopt its rules of procedure.3) Council Directive 90/377/EEC of 29 June 1990 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users(6).Article 7 is replaced by the following:Article 71. For the adoption of the amendments referred to in Article 6, the Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(7) shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.4) Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic(8).Article 5 is replaced by the following:Article 51. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(9) shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.5) Council Regulation (EEC) No 2408/92 of 23 July 1992 on access for Community air carriers to intra-Community air routes(10).Article 11 is replaced by the following:Article 111. The Commission shall be assisted by a committee.2. The Committee shall advise the Commission on the application of Articles 9 and 10.3. The Committee may furthermore be consulted by the Commission on any other matter concerning the application of this Regulation.4. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(11) shall apply, having regard to the provisions of Article 8 thereof.5. The Committee shall adopt its rules of procedure.6) Council Directive 93/42/EEC of 14 June 1993 on medical devices(12).Article 6 is replaced by the following:Article 6Committee on Standards and Technical Regulations1. The Commission shall be assisted by the Committee set up by Article 5 of Directive 83/189/EEC, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(13) shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.7) Council Decision 93/704/EC of 30 November 1993 on the creation of a Community database on road accidents(14).Article 5 is replaced by the following:Article 51. The Commission shall be assisted by the Statistical Programme Committee, set up by Council Decision 89/382/EEC, Euratom, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(15) shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.8) Directive 94/9/EC of the European Parliament and of the Council of 23 March 1994 on the approximation of the laws of the Member States concerning equipment and protective systems intended for use in potentially explosive atmospheres(16).Article 6(3) is replaced by the following:3. The Commission shall be assisted by a standing committee (hereinafter referred to as "the Committee").Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC(17) shall apply, having regard to the provisions of Article 8 thereof.The Committee shall adopt its rules of procedure.9) Directive 94/25/EC of the European Parliament and of the Council of 16 June 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft(18).Article 6(3) is replaced by the following:3. The Commission shall be assisted by a standing committee (hereinafter referred to as "the Committee").Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC(19) shall apply, having regard to the provisions of Article 8 thereof.The Committee shall adopt its rules of procedure.10) Directive 95/16/EC of the European Parliament and of the Council of 29 June 1995 on the approximation of the laws of the Member States relating to lifts(20).Article 6(3) is replaced by the following:3. The Commission shall be assisted by a standing committee (hereinafter referred to as "the Committee").Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC(21) shall apply, having regard to the provisions of Article 8 thereof.The Committee shall adopt its rules of procedure.11) Council Directive 96/67/EC of 15 October 1996 on access to the groundhandling market at Community airports(22).Article 10 is replaced by the following:Article 10Advisory Committee1. The Commission shall be assisted by a committee.2. The Committee shall advise the Commission on the application of Article 9.3. The Committee may furthermore be consulted on any other matter concerning the application of this Directive.4. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(23) shall apply, having regard to the provisions of Article 8 thereof.5. The Committee shall adopt its rules of procedure.12) Council Directive 96/75/EC of 19 November 1996 on the systems of chartering and pricing in national and international inland waterway transport in the Community(24).Article 8 is replaced by the following:Article 81. The Commission shall be assisted by the Committee established by Directive 91/672/EEC (hereinafter referred to as "the Committee").2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(25) shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.13) Directive 97/23/EC of the European Parliament and of the Council of 29 May 1997 on the approximation of the laws of the Member States concerning pressure equipment(26).Article 7(2) and (3) are replaced by the following:2. The Commission shall be assisted by a standing committee (hereinafter referred to as "the Committee").The Committee shall draw up its rules of procedure.3. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(27) shall apply, having regard to the provisions of Article 8 thereof.14) Directive 98/79/EC of the European Parliament and of the Council of 27 October 1998 on in vitro diagnostic medical devices(28).Article 6 is replaced by the following:Article 6Committee on Standards and Technical Regulations1. The Commission shall be assisted by the Committee set up by Article 5 of Directive 98/34/EC (hereinafter referred to as "the Committee").2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(29) shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.15) Decision No 283/1999/EC of the European Parliament and of the Council of 25 January 1999 establishing a general framework for Community activities in favour of consumers(30).Article 9 is replaced by the following:Article 91. In defining the criteria for the selection of activities and projects referred to in Article 2(b) and (c) and in selecting these activities and projects, the Commission shall be assisted by a committee.2. Articles 3 and 7 of Decision 1999/468/EC(31) shall apply, having regard to the provisions of Article 8 thereof.3. In addition, at the beginning of each year, the Commission shall provide the Committee with information about the activities financed under Article 2(a).4. The Committee shall adopt its rules of procedure.16) Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity(32).Articles 13 and 14 are replaced by the following:Article 13Constitution of the Committee1. The Commission shall be assisted by the Telecommunication Conformity Assessment and Market Surveillance Committee (TCAM), hereinafter referred to as "the Committee".2. The Committee shall adopt its rules of procedure.Article 14Advisory committee procedure1. The Committee shall be consulted on the matters covered by Articles 5, 6(2), 7(4), 9(4) and Annex VII(5).2. The Commission shall consult the Committee periodically on the surveillance tasks relating to the application of this Directive, and, where appropriate, issue guidelines on this matter.3. Articles 3 and 7 of Decision 1999/468/EC(33) shall apply, having regard to the provisions of Article 8 thereof.4. The Commission shall periodically consult the representatives of the telecommunications networks providers, the consumers and the manufacturers. It shall keep the Committee regularly informed of the outcome of such consultations.17) Council Directive 1999/13/EC of 11 March 1999 on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations(34).Article 13 is replaced by the following:Article 131. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(35) shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.18) Council Decision 1999/382/EC of 26 April 1999 establishing the second phase of the Community vocational training action programme "Leonardo da Vinci"(36).Article 7(5) and (6) are replaced by the following:5. The representative of the Commission shall consult the Committee on all other appropriate matters concerning implementation of this programme. In such a case, Articles 3 and 7 of Decision 1999/468/EC(37) shall apply, having regard to the provisions of Article 8 thereof.6. The Committee shall adopt its rules of procedure.19) Council Directive 1999/32/EC of 26 April 1999 relating to a reduction in the sulphur content of certain liquid fuels and amending Directive 93/12/EEC(38).Article 9 is replaced by the following:Article 9Advisory committee1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC(39) shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.(1) OJ L 399, 30.12.1989, p. 18. Directive as last amended by European Parliament and Council Directive 96/58/EC (OJ L 236, 18.9.1996, p. 44).(2) OJ L 207, 23.7.1998, p. 1. Directive as amended by Directive 98/79/EC (OJ L 331, 7.12.1998, p. 1).(3) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(4) OJ L 189, 20.7.1990, p. 17. Directive as last amended by Directive 93/68/EEC (OJ L 220, 30.8.1993, p. 1).(5) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(6) OJ L 185, 17.7.1990, p. 16. Directive as last amended by the 1994 Act of Accession.(7) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(8) OJ L 365, 31.12.1991, p. 1. Directive as amended by Commission Regulation (EC) No 1637/2001 (OJ L 222, 17.8.2001, p. 20).(9) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(10) OJ L 240, 24.8.1992, p. 8. Regulation as last amended by the 1994 Act of Accession.(11) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(12) OJ L 169, 12.7.1993, p. 1. Directive as last amended by European Parliament and Council Directive 2001/104/EC (OJ L 6, 10.1.2002, p. 50).(13) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(14) OJ L 329, 30.12.1993, p. 63.(15) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(16) OJ L 100, 19.4.1994, p. 1.(17) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(18) OJ L 164, 30.6.1994, p. 15.(19) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(20) OJ L 213, 7.9.1995, p. 1.(21) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(22) OJ L 272, 25.10.1996, p. 36.(23) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(24) OJ L 304, 27.11.1996, p. 12.(25) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(26) OJ L 181, 9.7.1997, p. 1.(27) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(28) OJ L 331, 7.12.1998, p. 1.(29) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(30) OJ L 34, 9.2.1999, p. 1. Decision as last amended by Commission Decision 2002/219/EC (OJ L 72, 14.3.2002, p. 27).(31) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(32) OJ L 91, 7.4.1999, p. 10.(33) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(34) OJ L 85, 23.3.1999, p. 1.(35) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(36) OJ L 146, 11.6.1999, p. 33.(37) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(38) OJ L 121, 11.5.1999, p. 13.(39) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).ANNEX IIMANAGEMENT PROCEDUREList of instruments subject to the management procedure and adapted to the corresponding provisions of Decision 1999/468/EC in accordance with the amendments below:1) Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings between 1988 and 1997(1).Article 15 is replaced by the following:Article 151. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(2) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.2) Council Directive 89/130/EEC, Euratom of 13 February 1989 on the harmonisation of the compilation of gross national product at market prices(3).Article 6 is replaced by the following:Article 61. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(4) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.3) Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks(5).Articles 13 and 14 are replaced by the following:Article 131. An Implementation Committee for Spirit Drinks, hereinafter referred to as "the Committee", is hereby set up.2. The Committee shall adopt its rules of procedure.Article 141. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(6) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.4) Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities(7).Article 7 is replaced by the following:Article 71. A Committee on Statistical Confidentiality, hereinafter referred to as "the Committee", is hereby set up.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(8) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.5) Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community(9).Article 9 is replaced by the following:Article 91. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(10) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.2. The Committee shall adopt its rules of procedure.6) Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails(11).Articles 12 and 13 are replaced by the following:Article 121. An implementation committee for the drinks referred to in this Regulation (hereinafter referred to as "the Committee") is hereby set up.2. The Committee shall adopt its rules of procedure.Article 13Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(12) shall apply, having regard to the provisions of Article 8 thereof.The period provided for in Article 4(3) of Decision 1999/468/EC shall be one month.7) Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States(13).Article 30 is replaced by the following:Article 301. The Commission shall be assisted by the Committee on the statistics relating to the trading of goods between Member States, hereinafter referred to as "the Committee".2. The provisions required for the implementation of this Regulation shall be adopted according to the procedure laid down in paragraph 3.3. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(14) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.8) Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production(15).Articles 9 and 10 are replaced by the following:Article 9Committee1. The Commission shall be assisted by the Statistical Programme Committee set up by Decision 89/382/EEC, Euratom, hereinafter referred to as "the Committee".2. The procedures for implementing this Regulation, including the measures for adjustment to technical progress concerning collection of data and the processing of the results, shall be laid down by the Commission in accordance with the procedure laid down in Article 10.3. The Committee shall adopt its rules of procedure.Article 10ProcedureWhere reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(16) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.9) Council Directive 91/692/EEC of 23 December 1991 standardising and rationalising reports on the implementation of certain Directives relating to the environment(17).Article 6 is replaced by the following:Article 61. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(18) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.10) Council Directive 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC(19).Article 15 is replaced by the following:Article 151. The lists of education and training courses set out in Annexes C and D may be amended on the basis of a reasoned request from any Member State concerned to the Commission. All appropriate information and in particular the text of the relevant provisions of national law shall accompany the request. The Member State making the request shall also inform the other Member States.2. The Commission shall examine the education and training course in question and those required in the other Member States. It shall verify in particular whether the qualification resulting from the course in question confers on the holder:- a level of professional education or training of a comparably high level to that of the post-secondary course referred to in point (i) of the second indent of the first subparagraph of Article 1(a), and- a similar level of responsibility and activity.3. The Commission shall be assisted by a committee.The Committee shall adopt its rules of procedure.4. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(20) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.5. The Commission shall inform the Member State concerned of the decision and shall, where appropriate, publish the amended list in the Official Journal of the European Union.6. The amendments made to the lists of education and training courses in Annexes C and D on the basis of the procedure laid down above shall be immediately applicable on the date set by the Commission.11) Council Directive 92/109/EEC of 14 December 1992 on the manufacture and the placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances(21).Article 10 is replaced by the following:Article 101. The Commission shall be assisted by the Committee set up by Article 10 of Regulation (EEC) No 3677/90 (hereinafter referred to as "the Committee").The Committee shall examine any matter concerning the application of this Directive.The Committee shall adopt its rules of procedure.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC(22) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The procedure laid down in paragraph 2 shall be followed in particular for:(a) the determination, where appropriate, of the conditions relating to the documentation and labelling of mixtures and preparations of substances in category 2 of Annex I as provided for in Article 2;(b) the amendment of the Annexes to this Directive, in cases where the tables of the Annex to the United Nations Convention are amended;(c) the amendment of the thresholds specified in Annex II.12) Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community(23).Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the Statistical Programme Committee set up by Decision 89/382/EEC, Euratom, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(24) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.13) Council Directive 93/15/EEC of 5 April 1993 on the harmonisation of the provisions relating to the placing on the market and supervision of explosives for civil uses(25).Article 13 is replaced by the following:Article 131. The Commission shall be assisted by a committee.The committee shall examine any matter concerning the application of this Directive.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(26) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.4. The procedure laid down in paragraph 2 shall be followed in particular to take account of any future amendments to the United Nations recommendations.14) Council Directive 93/16/EEC of 5 April 1993 to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications(27).Article 44a(3) is replaced by the following:3. Articles 4 and 7 of Decision 1999/468/EC(28) shall apply, having regard to the provisions of Article 8 of that Decision.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.4. The Committee shall adopt its rules of procedure.15) Council Regulation (EEC) No 2186/93 of 22 July 1993 on Community coordination in drawing up business registers for statistical purposes(29).Article 9 is replaced by the following:Article 9Procedure1. The Commission shall be assisted by the Statistical Programme Committee, set up by Council Decision 89/382/EEC, Euratom, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(30) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.16) Council Regulation (EEC) No 3696/93 of 29 October 1993 on the statistical classification of products by activity (CPA) in the European Economic Community(31).Article 6 is replaced by the following:Article 61. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(32) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.2. The Committee shall adopt its rules of procedure.17) Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries(33).Article 21 is replaced by the following:Article 211. The measures necessary for the implementation of this Regulation shall be adopted in accordance with the procedure laid down in paragraph 2.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(34) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.18) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data(35).Article 31 is replaced by the following:Article 311. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(36) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.19) Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism(37).Article 12 is replaced by the following:Article 121. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(38) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.2. The Committee shall adopt its rules of procedure.20) Council Directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by sea(39).Article 13 is replaced by the following:Article 131. The Commission shall be assisted by the Statistical Programme Committee, set up by Council Decision 89/382/EEC, Euratom, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(40) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.21) Council Directive 96/50/EC of 23 July 1996 on the harmonisation of the conditions for obtaining national boatmasters' certificates for the carriage of goods and passengers by inland waterway in the Community(41). Article 12 is replaced by the following:Article 121. The Commission shall be assisted in the application of Article 11 by the Committee set up by Article 7 of Directive 91/672/EEC (hereinafter referred to as "the Committee").2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(42) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.22) Council Regulation (EC) No 788/96 of 22 April 1996 on the submission by Member States of statistics on aquaculture production(43).Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(44) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. The Committee shall adopt its rules of procedure.23) Council Regulation (EC) No 1257/96 of 20 June 1996 concerning humanitarian aid(45).Article 17(3) is replaced by the following:3. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC(46) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.24) Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security(47).Article 27 is replaced by the following:Article 27Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(48) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.25) Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics(49).Article 20(2) and (3) are replaced by the following:2. Articles 4 and 7 of Decision 1999/468/EC(50) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.26) Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market(51).Article 28(1) and (2) are replaced by the following:1. The Commission shall be assisted by a Standing Committee on Biocidal Products (hereinafter referred to as "the Committee").The Standing Committee shall adopt its rules of procedure.2. For matters referred to the Standing Committee by virtue of Articles 4, 11(3), 15, 17, 18, 19, 27(1)(b), 29 and 33 and for the compilation of specific data by product type referred to in Annex V, to be drawn from Annexes III A and III B and, as appropriate, from Annexes IV A and IV B, Articles 4 and 7 of Decision 1999/468/EC(52) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.27) Council Regulation (EC) No 1172/98 of 25 May 1998 on statistical returns in respect of the carriage of goods by road(53).Article 10 is replaced by the following:Article 101. The Commission shall be assisted by the Statistical Programme Committee (hereinafter referred to as "the Committee").2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(54) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.28) Council Regulation (EC) No 1658/98 of 17 July 1998 on co-financing operations with European non-governmental development organisations (NGOs) in fields of interest to the developing countries(55).(a) Article 8 is replaced by the following:Article 81. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(56) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.(b) Articles 9 and 10 are deleted and references to those Articles should be read as references to Article 8.29) Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption(57).Article 12 is replaced by the following:Article 121. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(58) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.30) Council Regulation (EC) No 2836/98 of 22 December 1998 on integrating of gender issues in development cooperation(59). Article 8 is replaced by the following:Article 81. The Commission shall be assisted by the geographically-determined committee competent for development (hereinafter referred to as "the Committee").2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(60) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.31) Council Decision 1999/382/EC of 26 April 1999 establishing the second phase of the Community vocational training action programme "Leonardo da Vinci"(61).Article 7(1) and (3) are replaced by the following:1. The Commission shall be assisted by a committee.3. As regards the points referred to in paragraph 2, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.32) Council Decision 1999/297/EC of 26 April 1999 establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors(62).Article 4 is replaced by the following:Article 41. The Commission shall be assisted by the Statistical Programme Committee (hereinafter referred to as "the Committee").2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(63) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.(1) OJ L 56, 2.3.1988, p. 1. Regulation as last amended by Commission Regulation (EC) No 143/2002 (OJ L 24, 26.1.2002, p. 16).(2) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(3) OJ L 49, 21.2.1989, p. 26.(4) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(5) OJ L 160, 12.6.1989, p. 1. Regulation as last amended by European Parliament and Council Regulation (EC) No 3378/94 (OJ L 366, 31.12.1994, p. 1).(6) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(7) OJ L 151, 15.6.1990, p. 1. Regulation as amended by Regulation (EC) No 322/97 (OJ L 52, 22.2.1997, p. 1).(8) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(9) OJ L 293, 24.10.1990, p. 1. Regulation as last amended by Commission Regulation (EC) No 29/2002 (OJ L 6, 10.1.2002, p. 3).(10) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(11) OJ L 149, 14.6.1991, p. 1. Regulation as last amended by European Parliament and Council Regulation (EC) No 2061/96 (OJ L 277, 30.10.1996, p. 1).(12) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(13) OJ L 316, 16.11.1991, p. 1. Regulation as last amended by European Parliament and Council Regulation (EC) No 1624/2000 (OJ L 187, 26.7.2000, p. 1).(14) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(15) OJ L 374, 31.12.1991, p. 1. Regulation as amended by the 1994 Act of Accession.(16) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(17) OJ L 377, 31.12.1991, p. 48.(18) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(19) OJ L 209, 24.7.1992, p. 25. Directive as last amended by European Parliament and Council Directive 2001/19/EC (OJ L 206, 31.7.2001, p. 1).(20) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(21) OJ L 370, 19.12.1992, p. 76. Directive as last amended by Commission Directive 2001/8/EC (OJ L 39, 9.2.2001, p. 31).(22) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(23) OJ L 76, 30.3.1993, p. 1. Regulation as last amended by the 1994 Act of Accession.(24) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(25) OJ L 121, 15.5.1993, p. 20.(26) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(27) OJ L 165, 7.7.1993, p. 1. Directive as last amended by Directive 2001/19/EC.(28) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(29) OJ L 196, 5.8.1993, p. 1. Regulation as amended by the 1994 Act of Accession.(30) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(31) OJ L 342, 31.12.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 204/2002 (OJ L 36, 6.2.2002, p. 1).(32) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(33) OJ L 118, 25.5.1995, p. 10. Regulation as last amended by Regulation (EC) No 374/98 (OJ L 48, 19.2.1999, p. 6).(34) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(35) OJ L 281, 23.11.1995, p. 31.(36) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(37) OJ L 291, 6.12.1995, p. 32.(38) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(39) OJ L 320, 30.12.1995, p. 25. Directive as last amended by Commission Decision 2000/363/EC (OJ L 132, 5.6.2000, p. 1).(40) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(41) OJ L 235, 17.9.1996, p. 31.(42) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(43) OJ L 108, 1.5.1996, p. 1.(44) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(45) OJ L 163, 2.7.1996, p. 1.(46) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(47) OJ L 166, 5.7.1996, p. 1. Regulation as last amended by European Parliament and Council Regulation (EC) No 1726/2001 (OJ L 234, 1.9.2001, p. 10).(48) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(49) OJ L 52, 22.2.1997, p. 1.(50) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(51) OJ L 123, 24.4.1998, p. 1.(52) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(53) OJ L 163, 6.6.1998, p. 1. Regulation as amended by Commission Regulation (EC) No 2691/1999 (OJ L 326, 18.12.1999, p. 39).(54) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(55) OJ L 213, 30.7.1998, p. 1.(56) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(57) OJ L 330, 5.12.1998, p. 32.(58) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(59) OJ L 354, 30.12.1998, p. 5.(60) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(61) OJ L 146, 11.6.1999, p. 33.(62) OJ L 117, 5.5.1999, p. 39.(63) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).ANNEX IIIREGULATORY PROCEDUREList of instruments subject to the regulatory procedure and adapted to the corresponding provisions of Decision 1999/468/EC in accordance with the amendments below: 1) Council Directive 75/442/EEC of 15 July 1975 on waste(1).Article 18 is replaced by the following:Article 181. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(2) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.2) First Council Directive 79/267/EEC of 5 March 1979 on the coordination of laws, regulations and administrative provisions relating to the taking up and pursuit of the business of direct life assurance(3).Article 32b(6) is replaced by the following:6. The Commission shall be assisted by a committee.Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC(4) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.The Committee shall adopt its rules of procedure.3) Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines(5).Article 8 is replaced by the following:Article 81. The Commission shall be assisted by the Standing Committee for Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(6) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.4) Council Directive 80/777/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to the exploitation and marketing of natural mineral waters(7).Article 12 is replaced by the following:Article 121. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(8), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(9) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.5) Council Directive 82/471/EEC of 30 June 1982 concerning certain products used in animal nutrition(10).Articles 13 and 14 are replaced by the following:Article 131. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(11), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(12) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 14Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days.6) Council Directive 85/591/EEC of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption(13).Article 4 is replaced by the following:Article 41. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(14), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(15) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.7) Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport(16).Article 18 is replaced by the following:Article 181. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(17) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.8) Council Directive 88/320/EEC of 9 June 1988 on the inspection and verification of Good Laboratory Practice (GLP)(18).Article 8 is replaced by the following:Article 81. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(19) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.2. The Committee shall adopt its rules of procedure.9) Council Directive 88/344/EEC of 13 June 1988 on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients(20).Article 6 is replaced by the following:Article 61. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(21), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(22) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.10) Council Directive 88/388/EEC of 22 June 1988 on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production(23).Article 10 is replaced by the following:Article 101. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(24), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(25) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.11) Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(26).Article 20(3) and (4) are replaced by the following:3. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(27) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.4. The Committee shall adopt its rules of procedure.12) Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorised for use in foodstuffs intended for human consumption(28). Article 11 is replaced by the following:Article 111. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(29), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(30) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.13) Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption(31).Article 12 is replaced by the following:Article 121. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(32), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(33) shall apply, having regard to the provisions of Article 8 thereof.The period laid down provided for in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.14) Council Directive 89/109/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to materials and articles intended to come into contact with foodstuffs(34).Article 9 is replaced by the following:Article 91. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(35), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(36) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.15) Council Directive 89/398/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to foodstuffs intended for particular nutritional uses(37).Article 13 is replaced by the following:Article 131. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(38), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(39) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.16) Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks(40).Article 15 is replaced by the following:Article 15Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.17) Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work(41).Article 17 is replaced by the following:Article 171. For the purely technical adjustments to the individual Directives provided for in Article 16(1) to take account of:- the adoption of Directives in the field of technical harmonisation and standardisation, and/or- technical progress, changes in international regulations or specifications, and new findings,the Commission shall be assisted by a committee.2. Articles 5 and 7 of Decision 1999/468/EC(42) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.18) Council Regulation (EEC) No 837/90 of 26 March 1990 concerning statistical information to be supplied by the Member States on cereals production(43).Article 11 is replaced by the following:Article 111. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(44) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.19) Council Directive 90/219/EEC of 23 April 1990 on the contained use of genetically modified micro-organisms(45).Article 21 is replaced by the following:Article 211. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(46) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.20) Council Directive 90/496/EEC of 24 September 1990 on nutrition labelling for foodstuffs(47).Article 10 is replaced by the following:Article 101. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(48), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(49) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.21) Council Directive 91/271/EEC of 21 May 1991 concerning urban waste-water treatment(50).Article 18 is replaced by the following:Article 181. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(51) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.22) Council Regulation (EEC) No 1382/91 of 21 May 1991 on the submission of data on the landings of fishery products in Member States(52).Article 6 is replaced by the following:Article 61. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(53) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.23) Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails(54).Article 14 is replaced by the following:Article 14Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(55) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.24) Council Directive 91/439/EEC of 29 July 1991 on driving licences(56).Article 7b is replaced by the following:Article 7b1. The Commission shall be assisted by a committee on driving licences, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(57) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.25) Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources(58).Article 9 is replaced by the following:Article 91. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(59) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.26) Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway(60).Article 7 is replaced by the following:Article 71. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(61) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.27) Council Directive 91/675/EEC of 19 December 1991 setting up an insurance committee(62).Articles 1 and 2 are replaced by the following:Article 1The Commission shall be assisted by the Insurance Committee, hereinafter referred to as "the Committee".Article 21. Where the Council, in the acts which it adopts in the field of direct non-life insurance and direct life assurance, confers on the Commission powers for the implementation of the rules which it lays down, the procedure set out in paragraph 2 shall apply.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(63) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.28) Council Regulation (EEC) No 3925/91 of 19 December 1991 concerning the elimination of controls and formalities applicable to the cabin and hold baggage of persons taking an intra-Community flight and the baggage of persons making an intra-Community sea crossing(64).(a) Article 6(2) is deleted.(b) Article 8 is replaced by the following:Article 81. The provisions necessary for the application of this Regulation shall be adopted in accordance with the procedure laid down in paragraph 2.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(65) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.29) Council Directive 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vessels(66).Article 8 is replaced by the following:Article 8Committee1. The Commission shall be assisted by a committee with a view to the strictly technical adaptation of the Annexes to this Directive in the light of technical progress or changes in international regulations or specifications and new findings in this field.2. Articles 5 and 7 of Decision 1999/468/EC(67) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.30) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora(68).Articles 20 and 21 are replaced by the following:Article 20The Commission shall be assisted by a committee.Article 211. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(69) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.2. The Committee shall adopt its rules of procedure.31) Council Directive 92/59/EEC of 29 June 1992 on general product safety(70).Article 11 is replaced by the following:Article 111. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(71) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days.2. The Committee shall adopt its rules of procedure.3. Any measure adopted under this procedure shall be valid for no longer than three months. That period may be prolonged under the same procedure.4. Member States shall take all necessary measures to implement the decisions adopted under this procedure within less than 10 days.5. The competent authorities of the Member States responsible for carrying out measures adopted under the procedure referred to in paragraph 1 shall, within one month, give the parties concerned an opportunity to submit their views and shall inform the Commission accordingly.32) Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances(72).Article 10 is replaced by the following:Article 101. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(73) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.33) Council Decision 92/578/EEC of 30 November 1992 concerning the conclusion of the Agreement between the European Economic Community and the Swiss Confederation on the carriage of goods by road and rail(74).Article 4 is replaced by the following:Article 41. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(75) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at four weeks.3. The Committee shall adopt its rules of procedure.34) Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food(76).Article 8 is replaced by the following:Article 81. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(77), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(78) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.35) Council Directive 93/5/EEC of 25 February 1993 on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food(79).Article 5 is replaced by the following:Article 51. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(80), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(81) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.36) Council Regulation (EEC) No 793/93 of 23 March 1993 on the evaluation and control of the risks of existing substances(82).Article 15 is replaced by the following:Article 151. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(83) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at two months.3. The Committee shall adopt its rules of procedure.37) Council Regulation (EEC) No 959/93 of 5 April 1993 concerning statistical information to be supplied by Member States on crop products other than cereals(84).Article 12 is replaced by the following:Article 121. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(85) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.38) Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production(86).Article 17 is replaced by the following:Article 171. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(87) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.39) Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production(88).Article 17 is replaced by the following:Article 171. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(89) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.40) Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat stocks(90).Article 20 is replaced by the following:Article 201. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(91) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.41) Council Directive 93/42/EEC of 14 June 1993 concerning medical devices(92).Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the Committee set up by Article 6(2) of Directive 90/385/EEC, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(93) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.4. The Committee may examine any question connected with implementation of this Directive.42) Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(94).Article 14 is replaced by the following:Article 141. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(95), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(96) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.43) Council Decision 93/389/EEC of 24 June 1993 for a monitoring mechanism of Community CO2 and other greenhouse gas emissions(97).Article 8 is replaced by the following:Article 81. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(98) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.44) Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic(99).Article 6 is replaced by the following:Article 61. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(100) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.45) Council Directive 93/65/EEC of 19 July 1993 on the definition and use of compatible technical specifications for the procurement of air traffic management equipment and systems(101).Article 6 is replaced by the following:Article 61. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(102) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.46) Council Directive 93/77/EEC of 21 September 1993 on fruit juices and certain similar products(103).Article 15 is replaced by the following:Article 151. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(104), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(105) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.47) Council Directive 93/99/EEC of 29 October 1993 on the subject of additional measures concerning the official control of foodstuffs(106).Article 8 is replaced by the following:Article 81. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(107), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(108) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.48) Directive 94/35/EC of the European Parliament and of the Council of 30 June 1994 on sweeteners for use in foodstuffs(109).Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(110), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(111) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.49) Directive 94/36/EC of the European Parliament and of the Council of 30 June 1994 on colours for use in foodstuffs(112).Article 5 is replaced by the following:Article 51. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(113), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(114) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.50) Council Regulation (EC) No 1734/94 of 11 July 1994 on financial and technical cooperation with the West Bank and Gaza Strip(115).Article 5 is replaced by the following:Article 51. The Commission shall be assisted by the MED Committee set up pursuant to Article 11 of Regulation (EEC) No 1488/96(116).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(117) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.51) Council Regulation (EC) No 2978/94 of 21 November 1994 on the implementation of IMO Resolution A.747(18) on the application of tonnage measurement of ballast spaces in segregated ballast oil tankers(118).Article 7 is replaced by the following:Article 71. The Commission shall be assisted by a committee. The committee shall meet at the invitation of the Commission whenever deemed necessary for the application of this Regulation.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(119) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.52) Council Directive 94/67/EEC of 16 December 1994 on the incineration of hazardous waste(120).Article 16 is replaced by the following:Article 161. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(121) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.53) Directive 94/62/EC of the European Parliament and of the Council of 20 December 1994 on packaging and packaging waste(122).Article 21 is replaced by the following:Article 21Committee procedure1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(123) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.54) Directive 94/63/EC of the European Parliament and of the Council of 20 December 1994 on the control of volatile organic compound (VOC) emissions resulting from the storage of petrol and its distribution from terminals to service stations(124).Article 8 is replaced by the following:Article 8The committee1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(125) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.55) Directive 95/2/EC of the European Parliament and of the Council of 20 February 1995 on food additives other than colours and sweeteners(126).Article 6 is replaced by the following:Article 61. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(127), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(128) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.56) Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonised indices of consumer prices(129).Article 14 is replaced by the following:Article 14Procedure1. The Commission shall be assisted by the Statistical Programme Committee, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(130) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.57) Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic(131).Article 5 is replaced by the following:Article 51. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(132) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.58) Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products(133). Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(134) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.59) Council Regulation (EC) No 1257/96 of 20 June 1996 concerning humanitarian aid(135).Article 17(1) and (2) are replaced by the following:1. The Commission shall be assisted by a committee.The Committee shall adopt its rules of procedure.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at one month.60) Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system(136).Article 21 is replaced by the following:Article 211. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(137) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.4. The Committee may discuss any matter concerning the interoperability of the trans-European high-speed rail system.5. Should it prove necessary, the Committee may set up working parties to aid it in carrying out its tasks, in particular with a view to coordinating the notified bodies.6. The Committee shall be set up as soon as this Directive enters into force.61) Council Directive 96/61/EC of 24 September 1996 concerning integrated pollution prevention and control(138).Article 19 is replaced by the following:Article 19Committee procedure1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(139) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.62) Council Directive 96/62/EC of 27 September 1996 on ambient air quality assessment and management(140).Article 12 is replaced by the following:Article 12Committee and its functions1. The amendments necessary to adapt the criteria and techniques referred to in Article 4(2) to scientific and technical progress, and the detailed arrangements for forwarding the information to be provided under Article 11, and other tasks specified in the provisions referred to in Article 4(3), shall be adopted in accordance with the procedure laid down in paragraph 2 of this Article. Such adaptation must not have the effect of modifying the limit values or the alert thresholds either directly or indirectly.2. The Commission shall be assisted by a committee.3. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(141) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.4. The Committee shall adopt its rules of procedure.63) Regulation (EC) No 2232/96 of the European Parliament and of the Council of 28 October 1996 laying down a Community procedure for flavouring substances used or intended for use in or on foodstuffs(142).(a) Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(143), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(144) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.(b) Article 8 is repealed.64) Council Regulation (EC) No 2258/96 of 22 November 1996 on rehabilitation and reconstruction operations in developing countries(145).Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the relevant geographical committee, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(146) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be one month.3. The Committee shall adopt its rules of procedure.65) Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances(147).Article 22 is replaced by the following:Article 22Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(148) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.66) Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(149). Article 18 is replaced by the following:Article 181. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(150) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. As regards the Committee's tasks referred to in points 1 and 2 of Article 19, if, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.3. The Committee shall adopt its rules of procedure.67) Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for the quantitative analysis of binary textile fibre mixtures(151).Articles 5 and 6 are replaced by the following:Article 51. The Commission shall be assisted by a Committee for Directives relating to Textile Names and Labelling, hereinafter called "the Committee".2. Adaptations to technical progress in the methods of quantitative analysis provided for in Annex II shall be made in accordance with the procedure laid down in Article 6.Article 61. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(152) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.2. The Committee shall adopt its rules of procedure.68) Council Directive 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(153).Article 8 is replaced by the following:Article 81. The Commission shall be assisted by a committee on the adaptation to technical progress of the Directive on roadworthiness tests for motor vehicles and their trailers, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(154) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.69) Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics(155).Article 13 is replaced by the following:Article 131. The Commission shall be assisted by the Statistical Programme Committee set up by Decision 89/382/EEC, Euratom, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(156) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.70) Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients(157).Article 13 is replaced by the following:Article 131. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(158), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(159) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.71) Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics(160).Article 19 is replaced by the following:Article 191. In the case referred to in Article 3(2)(b), the Commission shall be assisted by the Statistical Programme Committee, hereinafter referred to as "the Committee".2. In this instance, Articles 5 and 7 of Decision 1999/468/EC(161) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.72) Council Regulation (EC) No 550/97 of 24 March 1997 on HIV/AIDS-related operations in developing countries(162).Article 8 is replaced by the following:Article 81. The Commission shall be assisted by the geographically-determined committee competent for development, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(163) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.73) Council Regulation (EC) No 1484/97 of 22 July 1997 on aid for population policies and programmes in the developing countries(164).Article 11 is replaced by the following:Article 111. The Commission shall be assisted by the committee competent for development, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(165) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.4. An exchange of views shall take place once a year on the basis of a presentation by the representative of the Commission of the general guidelines for the operations to be carried out in the year ahead, in the framework of a joint meeting of the committees pursuant to paragraph 1.74) Council Regulation (EC) No 2046/97 of 13 October 1997 on north-south cooperation in the campaign against drugs and drug addiction(166).Article 10 is replaced by the following:Article 101. The Commission shall be assisted by the geographically-determined committee competent for development.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(167) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.4. An exchange of views shall take place once a year on the basis of a presentation by the representative of the Commission of the general guidelines for the operations to be carried out in the year ahead, in the framework of a joint meeting of the committees pursuant to paragraph 1.75) Directive 97/67/EC of the European Parliament and of the Council of 15 December 1997 on common rules for the development of the internal market of Community postal services and the improvement of quality of service(168).Article 21 is replaced by the following:Article 21The Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(169) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.76) Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market(170).Article 28(3) is replaced by the following:3. For matters referred to the Standing Committee by virtue of Articles 10, 11(4), 16, 27(1)(a) and (2), and 32, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.77) Council Regulation (EC) No 448/98 of 16 February 1998 completing and amending Regulation (EC) No 2223/96 with respect to the allocation of financial intermediation services indirectly measured (FISIM) within the European system of national and regional accounts (ESA)(171).Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the Statistical Programme Committee, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(172) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.78) Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics(173).Article 18 is replaced by the following:Article 181. The Commission shall be assisted by the Statistical Programme Committee, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(174) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.79) Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community(175).Article 7 is replaced by the following:Article 71. For the purposes of implementing this Decision, the Commission shall be assisted by a committee.2. Articles 5 and 7 of Decision 1999/468/EC(176) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.80) Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC(177).Article 11 is replaced by the following:Article 11Committee procedure1. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(178) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.2. The Committee shall adopt its rules of procedure.81) Directive 98/79/EC of the European Parliament and of the Council of 27 October 1998 on in vitro diagnostic medical devices(179). Article 7 is replaced by the following:Article 71. The Commission shall be assisted by the committee set up by Article 6(2) of Directive 90/385/EEC.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(180) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.4. The Committee referred to in paragraph 1 may examine any question connected with the implementation of this Directive.82) Decision No 276/1999/EC of the European Parliament and of the Council of 25 January 1999 adopting a multiannual Community action plan on promoting safer use of the Internet by combating illegal and harmful content on global networks(181).Article 5 is replaced by the following:Article 51. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(182) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.83) Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation(183).Article 12 is replaced by the following:Article 121. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(184), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(185) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.84) Directive 1999/4/EC of the European Parliament and of the Council of 22 February 1999 relating to coffee extracts and chicory extracts(186).Article 5 is replaced by the following:Article 51. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002(187), hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(188) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.85) Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity(189).Article 15 is replaced by the following:Article 15Regulatory committee procedure1. The procedure laid down in paragraph 2 shall apply in respect of the matters covered by Articles 3(3) and 4(1).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(190) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.86) Council Regulation (EC) No 530/1999 of 9 March 1999 concerning structural statistics on earnings and on labour costs(191).Article 12 is replaced by the following:Article 121. The Commission shall be assisted by the Statistical Programme Committee, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(192) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.87) Council Regulation (EC) No 856/1999 of 22 April 1999 establishing a special framework of assistance for traditional ACP suppliers of bananas(193).Articles 6 and 8 are replaced by the following:Article 61. The Commission shall be assisted by the geographically-determined committee competent for development.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(194) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 81. The Commission shall be assisted by the geographically-determined committee competent for development.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC (*) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.88) Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste(195).Article 17 is replaced by the following:Article 171. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(196) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.89) Council Regulation (EC) No 975/1999 of 29 April 1999 laying down the requirements for the implementation of development cooperation operations which contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms(197).Article 13 is replaced by the following:Article 131. The Commission shall be assisted by a Human Rights and Democracy Committee, hereinafter referred to as "the Committee".2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(198) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.90) Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations(199).Article 20 is replaced by the following:Article 201. Amendments required to adapt the Annexes to this Directive to technical progress shall be adopted in accordance with the procedure laid down in Article 29(4)(a) of Directive 67/548/EEC.2. The Commission shall be assisted by a committee.3. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(200) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.4. The Committee shall adopt its rules of procedure.91) Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars(201).Article 10 is replaced by the following:Article 101. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(202) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.(1) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Commission Decision 96/350/EC (OJ L 135, 6.6.1996, p. 32).(2) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(3) OJ L 63, 13.3.1979, p. 1. Directive as last amended by European Parliament and Council Directive 2002/12/EC (OJ L 77, 20.3.2002, p. 11).(4) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(5) OJ L 54, 5.3.1979, p. 124. Regulation as last amended by Regulation (EC) No 2329/98 (OJ L 291, 30.10.1998, p. 2).(6) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(7) OJ L 229, 30.8.1980, p. 1. Directive as last amended by European Parliament and Council Directive 96/70/EC (OJ L 299, 23.11.1996, p. 26).(8) OJ L 31, 1.2.2002, p. 1.(9) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(10) OJ L 213, 21.7.1982, p. 8. Directive as last amended by Directive 1999/20/EC (OJ L 80, 25.3.1999, p. 20).(11) OJ L 31, 1.2.2002, p. 1.(12) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(13) OJ L 372, 31.12.1985, p. 50.(14) OJ L 31, 1.2.2002, p. 1.(15) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(16) OJ L 370, 31.12.1985, p. 8. Regulation as last amended by Commission Regulation (EC) No 1360/2002 (OJ L 207, 5.8.2002, p. 1).(17) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(18) OJ L 145, 11.6.1988, p. 35. Directive as last amended by Commission Directive 1999/12/EC (OJ L 77, 23.3.1999, p. 22).(19) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(20) OJ L 157, 24.6.1988, p. 28. Directive as last amended by European Parliament and Council Directive 97/60/EC (OJ L 331, 3.12.1997, p. 7).(21) OJ L 31, 1.2.2002, p. 1.(22) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(23) OJ L 184, 15.7.1988, p. 61. Directive as last amended by Commission Directive 91/71/EEC (OJ L 42, 15.2.1991, p. 25).(24) OJ L 31, 1.2.2002, p. 1.(25) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(26) OJ L 40, 11.2.1989, p. 12. Directive as amended by Directive 93/68/EEC (OJ L 220, 30.8.1993, p. 1).(27) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(28) OJ L 40, 11.2.1989, p. 27. Directive as amended by European Parliament and Council Directive 94/34/EC (OJ L 237, 10.9.1994, p. 1).(29) OJ L 31, 1.2.2002, p. 1.(30) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(31) OJ L 40, 11.2.1989, p. 34. Directive as amended by the 1994 Act of Accession.(32) OJ L 31, 1.2.2002, p. 1.(33) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(34) OJ L 40, 11.2.1989, p. 38.(35) OJ L 31, 1.2.2002, p. 1.(36) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(37) OJ L 186, 30.6.1989, p. 27. Directive as last amended by European Parliament and Council Directive 1999/41/EC (OJ L 172, 8.7.1999, p. 38).(38) OJ L 31, 1.2.2002, p. 1.(39) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(40) OJ L 160, 12.6.1989, p. 1. Directive as last amended by European Parliament and Council Regulation (EC) No 3378/94 (OJ L 366, 31.12.1994, p. 1).(41) OJ L 183, 29.6.1989, p. 1.(42) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(43) OJ L 88, 3.4.1990, p. 1. Regulation as last amended by Commission Regulation (EC) No 2197/95 (OJ L 221, 19.9.1995, p. 2).(44) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(45) OJ L 117, 8.5.1990, p. 1. Directive as last amended by Decision 2001/204/EC (OJ L 73, 15.3.2001, p. 32).(46) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(47) OJ L 276, 6.10.1990, p. 40.(48) OJ L 31, 1.2.2002, p. 1.(49) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(50) OJ L 135, 30.5.1991, p. 40. Directive as amended by Commission Directive 98/15/EC (OJ L 67, 7.3.1998, p. 29).(51) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(52) OJ L 133, 28.5.1991, p. 1. Regulation as amended by Regulation (EEC) No 2104/93 (OJ L 191, 31.7.1993, p. 1).(53) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(54) OJ L 149, 14.6.1991, p. 1. Regulation as last amended by European Parliament and Council Regulation (EC) No 2061/96 (OJ L 277, 30.10.1996, p. 1).(55) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(56) OJ L 237, 24.8.1991, p. 1. Directive as last amended by Commission Directive 2000/56/EC (OJ L 237, 21.9.2000, p. 45).(57) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(58) OJ L 375, 31.12.1991, p. 1.(59) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(60) OJ L 373, 31.12.1991, p. 29. Directive as amended by the 1994 Act of Accession.(61) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(62) OJ L 374, 31.12.1991, p. 32.(63) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(64) OJ L 374, 31.12.1991, p. 4.(65) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(66) OJ L 113, 30.4.1992, p. 19.(67) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(68) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Directive 97/62/EC (OJ L 305, 8.11.1997, p. 42).(69) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(70) OJ L 228, 11.8.1992, p. 24.(71) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(72) OJ L 297, 13.10.1992, p. 16.(73) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(74) OJ L 373, 21.12.1992, p. 26.(75) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(76) OJ L 37, 13.2.1993, p. 1.(77) OJ L 31, 1.2.2002, p. 1.(78) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(79) OJ L 52, 4.3.1993, p. 18.(80) OJ L 31, 1.2.2002, p. 1.(81) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(82) OJ L 84, 5.4.1993, p. 1.(83) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(84) OJ L 98, 24.4.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 2197/95 (OJ L 221, 19.9.1995, p. 2).(85) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(86) OJ L 149, 21.6.1993, p. 1. Directive as last amended by Directive 97/77/EC (OJ L 10, 16.1.1998, p. 28).(87) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(88) OJ L 149, 21.6.1993, p. 5. Directive as last amended by Directive 97/77/EC.(89) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(90) OJ L 149, 21.6.1993, p. 10. Directive as last amended by Directive 97/77/EC.(91) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(92) OJ L 169, 12.7.1993, p. 1. Directive as last amended by European Parliament and Council Directive 2001/104/EC (OJ L 6, 10.1.2002, p. 50).(93) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(94) OJ L 175, 19.7.1993, p. 1.(95) OJ L 31, 1.2.2002, p. 1.(96) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(97) OJ L 167, 9.7.1993, p. 31. Decision as amended by Decision 1999/296/EC (OJ L 117, 5.5.1999, p. 35).(98) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(99) OJ L 186, 28.7.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1636/2001 (OJ L 222, 17.8.2001, p. 1).(100) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(101) OJ L 187, 29.7.1993, p. 52. Directive as last amended by Commission Directive 97/15/EC (OJ L 95, 10.4.1997, p. 16).(102) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(103) OJ L 244, 30.9.1993, p. 23. Directive as amended by the 1994 Act of Accession.(104) OJ L 31, 1.2.2002, p. 1.(105) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(106) OJ L 290, 24.11.1993, p. 14.(107) OJ L 31, 1.2.2002, p. 1.(108) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(109) OJ L 237, 10.9.1994, p. 3. Directive as amended by European Parliament and Council Directive 96/83/EC (OJ L 48, 19.2.1997, p. 16).(110) OJ L 31, 1.2.2002, p. 1.(111) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(112) OJ L 237, 10.9.1994, p. 13.(113) OJ L 31, 1.2.2002, p. 1.(114) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(115) OJ L 182, 16.7.1994, p. 4. Regulation as last amended by Regulation (EC) No 2840/98 (OJ L 354, 30.12.1998, p. 14).(116) OJ L 189, 30.7.1996, p. 1.(117) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(118) OJ L 319, 12.12.1994, p. 1.(119) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(120) OJ L 365, 31.12.1994, p. 34.(121) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(122) OJ L 365, 31.12.1994, p. 10.(123) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(124) OJ L 365, 31.12.1994, p. 24.(125) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(126) OJ L 61, 18.3.1995, p. 1. Directive as last amended by European Parliament and Council Directive 2001/5/EC (OJ L 55, 24.2.2001, p. 59).(127) OJ L 31, 1.2.2002, p. 1.(128) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(129) OJ L 257, 27.10.1995, p. 1.(130) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(131) OJ L 270, 13.11.1995, p. 1. Regulation as amended by Commission Regulation (EC) No 1638/2001 (OJ L 222, 17.8.2001, p. 29).(132) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(133) OJ L 78, 28.3.1996, p. 27.(134) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(135) OJ L 163, 2.7.1996, p. 1.(136) OJ L 235, 17.9.1996, p. 6.(137) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(138) OJ L 257, 10.10.1996, p. 26.(139) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(140) OJ L 296, 21.11.1996, p. 55.(141) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(142) OJ L 299, 23.11.1996, p. 1.(143) OJ L 31, 1.2.2002, p. 1.(144) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(145) OJ L 306, 28.11.1996, p. 1.(146) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(147) OJ L 10, 14.1.1997, p. 13.(148) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(149) OJ L 61, 3.3.1997, p. 1. Regulation as last amended by Commission Regulation (EC) No 2476/2001 (OJ L 334, 18.12.2001, p. 3).(150) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(151) OJ L 32, 3.2.1997, p. 1.(152) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(153) OJ L 46, 17.2.1997, p. 1. Directive as last amended by Commission Directive 2001/11/EC (OJ L 48, 17.2.2001, p. 20).(154) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(155) OJ L 14, 17.1.1997, p. 7. Regulation as last amended by Commission Regulation (EC) No 1614/2002 (OJ L 244, 12.9.2002, p. 7).(156) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(157) OJ L 43, 14.2.1997, p. 1.(158) OJ L 31, 1.2.2002, p. 1.(159) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(160) OJ L 52, 22.2.1997, p. 1.(161) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(162) OJ L 85, 27.3.1997, p. 1.(163) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(164) OJ L 202, 30.7.1997, p. 1.(165) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(166) OJ L 287, 21.10.1997, p. 1.(167) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(168) OJ L 15, 21.1.1998, p. 14. Directive as amended by Directive 2002/39/EC (OJ L 176, 5.7.2002, p. 21).(169) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(170) OJ L 123, 24.4.1998, p. 1.(171) OJ L 58, 27.2.1998, p. 1.(172) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(173) OJ L 162, 5.6.1998, p. 1.(174) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(175) OJ L 268, 3.10.1998, p. 1.(176) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(177) OJ L 350, 28.12.1998, p. 58. Directive as amended by Commission Directive 2000/71/EC (OJ L 287, 14.11.2000, p. 46).(178) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(179) OJ L 331, 7.12.1998, p. 1.(180) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(181) OJ L 33, 6.2.1999, p. 1.(182) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(183) OJ L 66, 13.3.1999, p. 16.(184) OJ L 31, 1.2.2002, p. 1.(185) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(186) OJ L 66, 13.3.1999, p. 26.(187) OJ L 31, 1.2.2002, p. 1.(188) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(189) OJ L 91, 7.4.1999, p. 10.(190) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(191) OJ L 63, 12.3.1999, p. 6.(192) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(193) OJ L 108, 27.4.1999, p. 2.(194) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(195) OJ L 182, 16.7.1999, p. 1.(196) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(197) OJ L 120, 8.5.1999, p. 1.(198) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(199) OJ L 200, 30.7.1999, p. 1. Directive as amended by Commission Directive 2001/60/EC (OJ L 226, 22.8.2001, p. 5).(200) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).(201) OJ L 12, 18.1.2000, p. 16.(202) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).